now*
                                ELECTRONIC RECORD




COA #      07-13-00169-CR                        OFFENSE:       22.02


           Michael Ray Trevino v. The State
STYLE:     ofTexas                               COUNTY:        Lubbock

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   140th District Court


DATE: 07/17/2014                   Publish: NO   TCCASE#:       2012-435,442




                         IN THE COURT OF CRIMINAL APPEALS



          Michael Ray Trevino v. The State of
STYLE:    Texas                                      CCA#:
                                                                        HQ4«/¥
          APPELLANT1 S                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE: _                                              SIGNED:                           PC:

JUDGE:                                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD